Hill, O. J.
In the absence of direction by a debtor to apply a payment made by him to one of two demands which his creditor holds against him, the creditor can apply the payment to either one of the demands, where no right of a third party will be affected, even though the payment be derived from the proceeds of property upon which the creditor has a special lien as to one of the debts. This principle applies to a payment by a tenant to his landlord, where the landlord receives no direction from the tenant to apply it to the rent, but the tenant leaves it optional with the landlord to apply the payment either to the rent due or to another unsecured indebtedness which the landlord holds against him. Bufford v. Wilkerson, 7 Ga. App. 443 (67 S. E. 114) ; Civil Code (1910), § 4316. Judgment affirmed.
Distraint; from city court of Jefferson — Judge. Johns. February 1, 1913.
Bay &.Bay, for plaintiff in error. 0. E. Smith, W. M. Smith, contra.